      Case 4:18-cv-00076-MW-GRJ Document 71 Filed 03/01/19 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

GERRARD D. JONES
DOC # 503034,

           Plaintiff,
v.                                             Case No. 4:18-cv-76-MW-GRJ

JOHNSON, ET AL.,

           Defendants.
                                          /

DEFENDANT’S ANSWER, DEFENSES AND AFFIRMATIVE DEFENSES

      Torrey Johnson and Patricia Butler (“Defendants”), hereby answers

Gerrard D. Jones’ (“Plaintiff”) Second Amended Complaint, (Doc. 15)1, as

follows:

I.    PLAINTIFF (Doc. 14 at 2)

      Admit.

II.   DEFENDANT(S) (Id. at 2)

      1. Deny as Defendant Johnson is now Warden at Liberty Correctional

      Institution.

      2. Deny as without knowledge.


1
  Each document filed in this case as part of the Electronic Case File will be
referenced as “Doc.” followed by the document number.
       Case 4:18-cv-00076-MW-GRJ Document 71 Filed 03/01/19 Page 2 of 5




3. Admit
III.   EXHAUSTION OF ADMINISTRATIVE REMEDIES (Id. at 3).

       Without statement as instructions are being given.

IV.    PREVIOUS LAWSUITS (Id. at 4-7)

       Deny as without knowledge.

V.     STATEMENT OF FACTS (Id. at 5-6)

       1. Deny.

       2. Deny that Plaintiff was in CM on Defendant Johnson’s “orders.” Deny as

       without knowledge the remainder of Plaintiff’s allegations.

       3-5. Deny as without knowledge.

       6-7. Deny.

       8. Deny that a statement was made. Deny as without knowledge what

       Antonio Hudson looked like.

       9. Deny.

       10. Deny as without knowledge.

       11-14. Deny.

       15-16. Deny as without knowledge.

       17. Admit that Plaintiff was seen in medical the next day. Deny the

       remainder of Plaintiff’s allegations.

       18. Deny.


                                           2
      Case 4:18-cv-00076-MW-GRJ Document 71 Filed 03/01/19 Page 3 of 5




      19. Deny as without knowledge.

      20-25. Deny.

      26. Admit that Plaintiff was given Disciplinary Reports as a result of the

      incident. Deny that the Disciplinary Reports were written in a retaliatory

      fashion.

VI.   STATEMENT OF CLAIMS (Id. at 7)

      1-3. Deny.

VII. RELIEF REQUESTED (Id. at 7)

      Deny that Plaintiff is entitled to any relief whatsoever.

VIII. DEFENSES AND AFFIRMATIVE DEFENSES

      1.    Plaintiff fails to state a cause of action against Defendants.

      2.    Plaintiff fails to state a claim upon which relief can be granted.

      3.    Defendant has not deprived Plaintiff of any rights, privileges, or

      immunities secured by the United States Constitution.

      4.    Plaintiff is not entitled to any damages as Plaintiff has not suffered

      any injury.

      5.    Defendants are entitled to Qualified Immunity for their actions

      relative to the incident set forth in Plaintiff’s Second Amended Complaint.

      6.    Plaintiff is barred under 42 U.S.C. §1997e(a) from raising any claims

      because he has failed to exhaust his administrative remedies.


                                          3
      Case 4:18-cv-00076-MW-GRJ Document 71 Filed 03/01/19 Page 4 of 5




      7.    Plaintiff has failed to state a cause of action because there is no causal

      connection between Plaintiff’s claimed injuries and action or inaction by

      Defendants as required for liability under 42 U.S.C. §1983.

      8.    Plaintiff’s claim for damages is barred pursuant to the Prison

      Litigation Reform Act (PLRA) based on lack of a physical injury as a result

      of the alleged actions by Defendant.

      9.    The actions taken by Defendants about the incident were reasonable

      upon objective evaluation and not so grossly disproportionate to the need to

      take those actions to warrant recovery under 42 U.S.C. § 1983.

      10.   Defendants is entitled to 11th Amendment Immunity based on suit

      against him in their official capacity.

      11.   Plaintiff failed to mitigate his own injuries.

IX.   RESERVATION OF RIGHTS TO AMEND AND SUPPLEMENT

      Defendant reserves the right to amend and supplement these affirmative

      defenses adding such additional affirmative defenses as may appear to be

      appropriate upon further discovery being conducted in this case.

X.    DEMAND FOR JURY TRIAL

      Defendant demands a jury trial on all issues so triable.




                                          4
     Case 4:18-cv-00076-MW-GRJ Document 71 Filed 03/01/19 Page 5 of 5




                                           Respectfully submitted,

                                           ASHLEY MOODY
                                           ATTORNEY GENERAL
                                           Office of the Attorney General
                                           The Capitol, PL-01
                                           Tallahassee, Florida 32399-1050
                                           Telephone: (850) 414-3300
                                           Facsimile: (850) 488-4872

                                           /s/ Erik Kverne
                                           Erik Kverne
                                           Assistant Attorney General
                                           Florida Bar No. 99829
                                           Erik.Kverne@myfloridalegal.com

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing

Defendant’s Answer, Defenses, and Affirmative Defenses was e-filed electronically

through CM/ECF on March 1, 2019, and furnished by U.S. Mail to: Gerrard D.

Jones, DOC# 503034, Florida State Prison, P.O. Box 800, Raiford, Florida 32083,

on March 1, 2019.

                                           /s/ Erik Kverne
                                           Erik Kverne
                                           Assistant Attorney General
                                           Florida Bar No. 99829
                                           Erik.Kverne@myfloridalegal.com




                                       5
